The relief described hereinbelow is SO ORDERED.

Signed October 24, 2019.


                                                        __________________________________
                                                                     Ronald B. King
                                                          Chief United States Bankruptcy Judge




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

IN RE:                                             §
                                                   §
A’GACI, L.L.C.,                                    §            19-51919-RBK
                                                   §
                DEBTOR                             §            CHAPTER 7
                                                   §

                  ORDER REQUIRING MEDIATION AND APPOINTING MEDIATOR

         At a hearing held on October 23, 2019, the chapter 7 trustee and a number of parties in

interest agreed to mediate their disputes. The parties agreed that the Court should appoint Bankruptcy

Judge Craig A. Gargotta as a mediator. The Court finds that the following order should be entered.

         IT IS THEREFORE ORDERED AND NOTICE IS HEREBY GIVEN AS FOLLOWS:

1.       The parties shall attend and participate in a mediation of their disputes before an independent

         mediator. Bankruptcy Judge Craig A. Gargotta is hereby appointed as an independent

         mediator. The mediation shall be conducted on November 21, 2019.
2.   The mediation shall be conducted in San Antonio, Texas, at a time and location agreed upon

     by the parties and the mediator. The mediation may cover any disputes between the parties

     that the parties mutually agree should be mediated.

3.   Each of the parties shall have present in-person at the mediation someone with authority to

     resolve the disputes. Each of the parties shall be represented by counsel at the mediation. The

     parties shall provide the mediator with such information (including mediation statements)

     as requested by the mediator and shall cooperate with the mediator.

4.   Except as otherwise provided herein, a communication relating to the subject matter of any

     case under Title 11, contested matter, or adversary proceeding made by a participant in an

     alternative dispute resolution procedure, whether before or after the institution of formal

     judicial proceedings, is confidential, is not subject to disclosure, and may not be used as

     evidence against the participant in any judicial or administrative proceeding.

     a.     Any record made at an alternative dispute resolution procedure is confidential, and

            the participants or the third party neutral(s) facilitating the procedure may not testify,

            or be required to testify, in any proceedings relating to or arising out of the matter in

            dispute or be subject to process requiring the disclosure of confidential information

            or data relating to or arising out of the matter in dispute.

     b.     An oral communication or written material used in or made a part of an alternative

            dispute resolution procedure is only admissible or discoverable if it is admissible or

            discoverable independent of the procedure.

     c.     If this section conflicts with other legal requirements for disclosure of

            communications or materials, the issue of confidentiality may be presented to any


                                                2
court having jurisdiction of the proceedings to determine, in camera, whether the

facts, circumstances, and context of the communications or materials sought to be

disclosed warrant a protective order of the court or whether the communications or

materials are subject to disclosure.

                                ###




                                  3
